PER CURIAM.
Appellants challenge the denial of their motion to vacate a judgment, entered after default, on the grounds of misrepresentation and mistake or excusable neglect. Finding no error, we affirm as to those points. Allen v. Wright, 350 So.2d 111 (Fla.1st DCA 1977); Sun Finance Corp. v. Friend, 139 So.2d 484 (Fla.3rd DCA 1962).
We are concerned, however, about one point raised indirectly on appeal. The default upon which the final judgment ultimately was rendered was entered one day prematurely. We remand to the trial court for a determination of what effect, if any, the early entry of the default had on the validity of the final judgment.
McCORD, LARRY G. SMITH, and SHIVERS, JJ., concur.